DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US 2004/0267740 A1 (hereinafter “Liu”).

As per claim 1, Liu teaches:	
a search condition input unit that receives a search condition for searching for an image (Liu ¶¶ 0060-65), where, e.g., a search condition “tiger” is received;
a query generation unit that generates a first query based on the search condition (Liu ¶¶ 0060-65), where, e.g., the keyword “tiger” is extracted, and a query is formed based on the extracted keyword;
an image search unit that searches for an image in a database based on the first query (Liu ¶ 0066), where, e.g., a database of images is searched for the keyword “tiger”;
a relevance estimation unit that estimates relevance between a plurality of images selected by a predetermined operation among images hit by a search (Lin ¶¶ 0073, 0081), where relevance is estimated based on user feedback based on an operation determining low-level features;
a query correction unit that generates a second query based on the relevance between the plurality of images (Lin ¶¶ 0073-0074), where a refinement – the second query – is generated using the selected image; and
a function of displaying the second query generated by the query correction unit on an interface (Lin ¶ 0074), where the resulting images are displayed.

As per claim 2, the rejection of claim 1 is incorporated, and Lin further teaches:
the relevance estimation unit acquires an attribute included in the image and reliability of the attribute from the database for each of the plurality of images and estimates relevance between the plurality of images by predetermined statistical processing using the reliability (Lin ¶ 0081, “query for images with both similar semantic content and similar low-level features as the corresponding image”), where the low-level feature is the attribute and the value of the feature is the reliability.

The limitations of claim 10 correspond to those of claim 1, and claim 10 is rejected for the same reasons set forth with respect to claim 1 above.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach determining attributes as candidates to add based on variance and average of reliability – “a value set for each attribute and indicating the probability that the attribute exists in a predetermine area and is calculated based on statistical information,” Specification [0012] – as claimed in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159